 1                               UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4    GIOVANNI KURTZE,                                     Case No. 2:18-cv-00445-APG-GWF
 5                           Plaintiff,
                                                           ORDER ON REPORT AND
 6          v.                                             RECOMMENDATION
 7    JOSEPH LOMBARDO, et al.,
                                                           (ECF. NO. 11)
 8                           Defendants.
 9

10          On October 18, 2018, Magistrate Judge Foley entered a report and recommendation that I

11   dismiss this case with prejudice because plaintiff Giovanni Kurtze has not submitted a complete

12   application to proceed in forma pauperis or paid the filing fee by the deadlines given in several

13   orders. ECF No. 11. Kurtze did not file an objection. Thus, I am not obligated to conduct a de

14   novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to

15   “make a de novo determination of those portions of the report or specified proposed findings to

16   which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)

17   (en banc) (“the district judge must review the magistrate judge’s findings and recommendations

18   de novo if objection is made, but not otherwise” (emphasis in original)).

19          IT IS THEREFORE ORDERED that Judge Foley’s report and recommendation (ECF No.

20   11) is accepted. Plaintiff Giovanni Kurtze’s complaint is DISMISSED. However, I will dismiss

21   the complaint without prejudice to refiling.

22          DATED this 7th day of November, 2018.

23

24

25                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
26

27

28
